Citation Nr: 0726560	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-38 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July and 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
July 2004 rating decision the RO denied service connection 
for right ear hearing loss and service connection for a back 
condition.  In the November 2004 rating decision the RO 
denied service connection for tinnitus.

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran was treated for low back strain during service, 
but he does not have a current diagnosis of low back strain; 
and there is no evidence of chronicity during service, no 
objective evidence of continuity of symptomatology after 
service, and no competent probative evidence that links the 
veteran's current back disorder to service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a back disorder.  VA 
treatment records (including the results of several magnetic 
resonance imaging examinations and a July 2006 compensation 
and pension (C&P) examination) confirm a current diagnosis of 
degenerative disc disease of the lumbar spine.  

During his May 2007 Board hearing the veteran testified that 
he injured his back in 1975 while in service.  SMRs dated in 
June 1975 confirm complaints of and treatment for back pain 
and paraspinous muscle spasms during service.  Treatment 
notes inform that the veteran pulled a muscle in his back 
during service.  Diagnosis was "low back strain."  Aside 
from this singular incident, the record contains no other 
evidence of treatment for a back problem during service, and 
thus warrants against a finding of chronicity during service.  
See 38 C.F.R. § 3.303(b).  The record also lacks any 
corroborative evidence of a back problem after service until 
circa 1996, which belies a finding of any continuity of 
symptomatology after service.  Id.  

According to the veteran he has suffered from back pain off 
and on since service; however, there is no competent medical 
evidence of record which establishes whether the veteran's 
post-service complaints were symptomatic of his in-service 
muscular strain or his current skeletal disease.  While the 
veteran is competent to testify as to his symptoms, where, as 
here, the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(2).  In any event, the 
veteran does not have a current diagnosis of low back strain.

According to an opinion written in May 2004 by a private 
treating physician, the veteran's current disorder stems from 
service.  However, it appears that this assertion is based 
upon an incomplete medical history.  Indeed, the Board notes 
that the physician made no mention of the veteran's post 
service motor vehicle accident or the 1997 back injury that 
the veteran sustained while lifting wood.  While the veteran 
is competent to report as to his symptoms (see, e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)), 
the Board is mindful that there is an abject lack of evidence 
of a back condition for more than twenty years after service.  
In view of the incomplete medical history upon which this 
opinion is based it is accorded no weight.  See Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993) (holding that an opinion 
based upon an inaccurate factual premise has no probative 
value).  

In addition to its own inherent lack of probative value, the 
aforesaid opinion is contravened by the following evidence.

In July 2006 the veteran was accorded a C&P examination.  The 
examiner reports that the claims file was reviewed 
"extensively" prior to this examination.  While conceding 
in-service treatment for a back strain and confirming current 
diagnosis of degenerative disc disease of the lumbar spine, 
the examiner avers that there is no nexus between current 
symptomatology and service.  The examiner explains that this 
opinion is based on 
 
a.	the absence of documented medical evidence 
between 1975 and 2003; 
b.	the fact that chiropractic treatment in 
1996 reportedly was status post motor 
vehicle accident; 
c.	the fact that his VA new patient visit in 
2003 does not report anything about back 
pain, nor [did] the follow-up four months 
later; [and]
d.	[the fact that the veteran's] visit of 
February 2004 reports chronic low back pain 
of two months' duration.

The examiner also advised that "one would expect a further 
degenerative picture on x-ray and/or magnetic resonance 
imaging scan in somebody that had a progressive degenerative 
process lasting 30 years, especially when aggravated by 
manual labor and three hours of driving each day to and from 
work for the past 12 years."  Based on the examiner's 
detailed rationale, his examination of the veteran, and his 
review of the claims file, the Board finds this opinion to be 
persuasive.  

Accordingly, in the absence of competent medical evidence of 
a chronic back disease during service; current diagnosis of 
low back strain; objective evidence of continuity of 
symptomatology after service, and objective probative 
evidence that links the veteran's current back disorder to 
service or the continuing symptomatology complained of by the 
veteran, service connection for a back condition must 
therefore be denied.  38 C.F.R. § 3.303.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in March 2004 
satisfied the duty to notify provisions.  In this letter the 
veteran was informed of the evidence that VA would obtain and 
of the evidence that he should submit, or request assistance 
in obtaining, from VA.  He was also explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his clam (38 C.F.R. § 3.159(b)(1)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
regarding disability ratings and effective dates in March 
2006.  Although this letter was issued after the July 2004 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  The case was also readjudicated by way of subsequent 
supplemental statements of the case in September and November 
of 2006.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted by the evidence.  Based on communications 
sent to the veteran and the veteran's communications with VA 
over the course of this appeal, including his testimony at an 
RO hearing and at a Board hearing the veteran is found to be 
reasonably expected to understand the evidence that was 
needed to substantiate his claim.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the veteran has been accorded a C&P 
examination for evaluation of his back condition, the report 
of which is of record.  He also testified regarding his back 
condition at an RO hearing and at a Travel Board hearing.  
There is no indication in the record that additional evidence 
is available and not part of the claims file.  


ORDER

Service connection for a back condition is denied.


REMAND

The veteran also seeks service connection for right ear 
hearing loss and ringing in both ears, which he says started 
during service and has progressively worsened.  He reports 
that he was exposed to acoustic trauma during his tour in a 
mortar platoon, which he says entailed repeated exposure to 
very heavy artillery fire.  VA treatment records reflect 
diagnoses of bilateral hearing loss and tinnitus.  The 
veteran is currently service-connected for left ear hearing 
loss.

Compensation and pension examination (C&P) examination done 
in June 2004 confirmed sensorineural hearing loss in both 
ears.  The examiner also documented the veteran's complaints 
of tinnitus since service, but failed to opine as to whether 
the veteran's hearing loss and tinnitus began during service.  
The veteran should therefore be sent for a new examination 
with opinion.  38 C.F.R. § 3.159(c)(4).  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Charlston VAMC.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
November 2006 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Attempt to obtain medical records 
pertaining to the veteran from the 
Charlston VAMC that are dated from 
November 2006 to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

2.  Schedule the veteran for the 
appropriate examination regarding his 
claims for service connection for right 
ear hearing loss and tinnitus.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests, including audiology testing, should 
be performed, and all findings reported in 
detail.  The veteran must be given an 
opportunity to describe his noise exposure 
during service.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any right ear hearing loss began during 
service or is related to any incident 
thereof.  The examiner is also requested 
to opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's tinnitus began 
during service or is related to any 
incident thereof.  A rationale for all 
opinions should be set forth in the report 
provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for right ear hearing loss and tinnitus.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


